Title: To George Washington from Zephaniah Turner, 29 June 1789
From: Turner, Zephaniah
To: Washington, George


Port Tobacco, in Charles County Maryland, 
Sir,June 29th 1789.   
With diffidence and respect, I take the liberty to address you. As a Citizen—and I mean to be a good one—I know that I am free to express my sentiments, with decency, on any matter or thing, that may happen within my knowledge or observation. The Laws and proceedings in Courts, from the Jurisprudence of the State of Maryland, and I believe, from information, the same inconvenience pervades thro’ the Union, seem to be clogged in a manner, disagreeable to all concerned. I have many friends among the Gentlemen of the Bar and mean not to hurt their Interest or feelings, unless a wish for the welfare of my native Land, might happen to do this, without malice, or intention, against individuals. Our Laws are too Numerous. They are not constructed in that plain manner that they ought to be. Is it not possible that an alteration might take place for the benefit of the public? Perhaps this could be done, but it is hard to reconcile the minds of men generally, to the same object. The common Law of England, generally adopted hath not been defined. Who can decide where Doctors disagree? The Laws enacted, and to be enacted by the Federal Assembly, I hope, will be an example to all the States, with respect to their own internal regulations. Could it not be possible to curtail the

Number of Lawyers in the different States? Suppose each State was to have but Two Lawyers, to be paid liberally by the public; one to Act for Plaintiffs the other for defendants without fee or reward, except the Salaries paid by each State. That where a real dispute subsisted between Plaintiff and Defendant, A reference should be proposed, and arbitrators indifferently chosen by both parties, to the number of two, these two differing in opinion, to choose a third, whose determination shall be final. The award to be entered on the Court records where the dispute happens. That it shall be so far final, That execution might issue according to such award, unless matters of equity can be suggested, that had been omitted, or from contingencies could not be brought before the Arbitrators. I would not mean to discourage the Study of Law, but I really find that the Multiplicity of Students in that branch, in this State, has been an inconvenience to the Sons of reputable Parents, and more so to the Parents themselves. I would not wish to do away the Courts of Justice. I hold them Sacred, So far as respects Tem̀poral matters.
You Sir, must observe that I am rather mentioning the prussian System, adopted by the late Frederick. I have it but by information, and may be wrong informed. However, let good come from whence it may, I am sure that I shall not oppose it.
Having Nothing to Ask, Nothing to Expect from the United States but good Rule and Government, of course Protection; And impressed with a desire to express my sentiments, tho’ in what is called a sketching way, I hope that this letter will not be received with that contempt, which perhaps it deserves. And remain Just what I think you would wish every honest Citizen to be. A Friend to his Country. Of Course, A Friend to You.

Zeph. Turner


P.S. I hate Prolixity, and for that reason am fearful that I am lacking in some part of this Epistle, but this to a generous mind, will ever meet with excuse. I never meant to insinuate, that any thing that I have wrote in this Letter, or can possibly write in any other, hath escaped your observation. Multiplicity of Business, crowding on you daily, might perhaps cause forgetfulness of some things you would wish to remember.


Z.T.
